
	

113 S2387 IS: To amend the Claims Resolution Act of 2010 to authorize the Secretary of the Interior to contract with eligible Indian tribes to manage land buy-back programs, to require that certain amounts be deposited into interest bearing accounts, and for other purposes.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2387
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Claims Resolution Act of 2010 to authorize the Secretary of the Interior to contract
			 with eligible Indian tribes to manage land buy-back programs, to require
			 that certain amounts be deposited into interest bearing accounts, and for
			 other purposes.
	
	
		
			1.
			Tribal land buy-back programs
			Section 101(e) of the Claims Resolution Act of 2010 (Public Law  111–291; 124 Stat. 3067) is
			 amended by adding at the end the following:
			
				
					(6)
					Tribal land buy-back programs
					The Secretary may enter into contracts under the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450 et seq.) with
			 any eligible Indian tribe to carry out activities related to that Indian
			 tribe under the Land Consolidation Program.
				.
		
			2.
			Interest bearing account
			Section 101(e)(1)(C) of the Claims Resolution Act of 2010 (Public Law  111–291; 124 Stat. 3067) is
			 amended by adding at the end the
			 following:
			
				
					(iii)
					Interest bearing account
					
						(I)
						In general
						Not later than 90 days after the date of the enactment of this clause, the Secretary shall invest
			 the amounts
			 remaining in the Trust Land Consolidation Fund into public debt securities
			 with maturities suitable to the needs of that Fund, as determined by the
			 Secretary of the Treasury, and bearing interest at rates determined by the
			 Secretary of the Treasury, taking into consideration current market yields
			 on outstanding marketable obligations of the United States of comparable
			 maturity. Once the amounts are invested pursuant to this clause, the funds
			 shall be deemed to have been used to conduct the Land Consolidation
			 Program and for other costs associated with the Settlement for the
			 purposes of subparagraph (B).
					
						(II)
						Use of amounts earned in interest
						Funds invested under this clause and interest on those funds shall be used for the purposes for
			 which the Trust Land Consolidation Fund was established.
					.
		
			3.
			Timing of payments and responsibility
			Section 101(j)(3) of the Claims Resolution Act of 2010 (Public Law  111–291; 124 Stat. 3069) is
			 amended—
			
				(1)
				by striking Payments and inserting Payments and Responsibility;
			
				(2)
				by striking The payments and inserting the following:
				
					
						(A)
						In general
						The payments
					; and
			
				(3)
				by adding at the end the following:
				
					
						(B)
						Responsibility and completion date
						The Secretary of the Interior shall remain responsible for ensuring that all payments under this
			 section are made to beneficiaries by not later than 1 year after the date
			 of the enactment of this subparagraph.
					.
			
